Mr. Presiding Justice Waterman delivered the opinion of the Court. The record here filed contains no assignment of errors, and we might for this reason dismiss the appeal. We have, however, considered the brief filed by appellant, and find no sufficient reason for reversing the judgment of the court below. The power of the court to amend its record during the term can not be questioned. Nunc pro tune orders are usually made because something ordered should have been earlier done. It clearly appeared to the court that the dismissal made November 9th, should have been at the costs of the plaintiff; such being the case, the court hot only had the power during the term to correct the order it had made, but in its discretion to make the order of November 26th, nunc pro tunc as of the 9th. Ives v. Hulse, 17 Ill. App. 30; Horner v. Horner, 37 Ill. App. 199. What the effect of a nunc pro tune order will be upon the rights of third parties, is a question upon which the court in making the order does not pass, as it has not passed upon what the effect of this order will be upon collateral interest of the parties to this litigation. Black on Judgments, Secs. 136 and 137. The appeal is dismissed.